Case 19-32076       Doc 22   Filed 10/21/20 Entered 10/21/20 13:26:51           Desc Main
                               Document     Page 1 of 1




                 IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN
                                 DIVISION

        In Re:                                      )    Case No.:   19-32076
                 David E Agbon-Ifo                  )
                                                    )  Chapter 13
                                                    )
                 Debtor(s)                          ) Judge Timothy A. Barnes



          NOTICE OF CONVERSION FROM CHAPTER 13 TO CHAPTER 7

 NOW COMES, the above-named Debtor, by and through his attorneys, Cutler and
 Associates, Ltd., and hereby notifies the Court that pursuant to 11 U.S.C §1307(a) and
 Bankruptcy Rule 1017(d), this Chapter 13 case is hereby converted to a Chapter 7 case,
 and the Chapter 13 Standing Trustee may file his/her Final Report.




                                             RESPECTFULLY SUBMITTED,


                                             /s/ David H. Cutler
                                             David H. Cutler, esq
                                             Attorney for Debtor(s)
                                             Cutler and Associates, Ltd.
                                             4131 Main St. Skokie, IL 60076
                                             (847) 673-8600




                                            1
